OFFICE    OF    THE      ATTORNEY     GENERAL    OF   TEXAS
                                 AUSTIN




                                                    Kay 2, 1939
                                                              /

Hon. S. L. Crosthwalt
County Auditor
Dallas county
Dallas, Texas




             Tour   nquest
UUWtiOJU




      to the last prooeding~ednal             wnslu.
           ME   TM oommfseioners~ oottrtof euoh
      county, at ita rirt3t rqular m*ctlng la
      January et eaoh oalendu yfm?, ahall deter&n9
Hon. J. L. Crosthwait, May 2, 1839, Fage 2


    by order made and entered In the minutes of
    said court, whether the precinct ofricera of
    el.chcounty shall be compensated upon a salary
    basis as provided for in this seotion, or
    whether they shall reoelve as their ooqenaa-
    tlon euoh rees of orrioe as may be earned and
    collected by them In the performanoe of the
    duties of tlxir offloe, sublect to the lImIta-
    tlons hereinafter provided; and It shall be
    the duty or the oounty oluk  or eaoh suoh
    county to formrd to the Comptroller of Azbllo
    Aooounts   or   the   atate 0r Texas, on or ber0re
    thw?ilst day or January, a oertlfltxl
                                        aam              of
    suoh ordm.
         "(b) Where tho aoaad~~lonara' oourt ihall
    hare date*04          thepreoinot  0rri0thra In upah
    aountyahall     be    eompenut.4  ror theIrsuvIoo8,
    by the paymnt        or an annual balmy,      auoh offi-
    oar8 6hall rooelve 6uob 8alary ti lieu             of all
    other    rbu, oom&*8loru or         oompen~atlon uhIoh
    they woul4 otherrire          ba authccleml to retaln$
    proride  that the provLsionrror this              8ubMotioIl
    shall not affeot the payment or ~06t8 in olvll
    oaeu by the ntate but'all auoh oostII80 &4
                        rt3ir
    shall be lo o o unte4   b y the 0rri0cira ooll*ot-
    lq tha same, a8 they are requlre4 under the
    prorisi~~~or   this motion to acoouht r0-f ha,
    d~~i~ll~,     4~1400~ta eoUeot04 rr0itiprivate
    prtiur
         “(0) The torr          *goroInot   0rfi00w    as we4
    IO this Motion EIWIIIjUStiOW3
                                Or tha                PuOO arib
    oonstables.
         "Suoh preoinot offloors crhalloontinuo to
    be 00ompentsate4
                   r0r their ssrvIoa2~on a rat3
    basle until the oommIaaionera* ooxlrtahall haa
    deter&md   otherwIse in aooordanoe with the pro-.
    ri~iona or this aeotion.
Hon. J. L. Crosthnait, Kay 2, 1939, PaKe 3


         "The annual fees that msy be retained by
    any suoh preclnot offloer shall be Four Thousand
    Dollars eaoh; provided that in counties having
    a population In exoess of Three Hundred and
    Fifty-five thousand inhabitants, aooording to
    the last preoedlng or any future Federal oensus,
    such precinct officers may retain not to exoeed
    Four Thousand, Pive Hundred ($4,500.00) Dollars
    each.
         -All fee8 or oomaI88lo~ earned by 8u0b
    ofrioial shall be applied rh8t to thr,payment
    or'his 4eputIe8, authOrI
    oSf100, and to make up the        of suoh offloe.
          "All roe8 an4 oommi88Ion8 Over and above
     tha amountll00088m to pay authorIse4 expen8e8
     an4 deputy ealarles, an4 to make up ths maxlmam
     oompmwation above prori4a4 for, 8ball be beme
     exoass res8, and all axso   isa8 no% pemitta4
     to be rdalned shall be paid into the general
     run4 ot the oounty.
         ‘Delinquent i&a JEW be u8e4 to defray the
    8alarie8 0r dsputiae ii ourrant rass are imrri-
    olont for that,ptirpoui thay may be u8e4 also to
    maks up the arlau   oorp8n8atIon, sxolu8it8 0r
    exoboh r088, allowed 8u0h orri0e~ rar the ii8061
    year within uhloh roe8 were earned. Delinquent
    r-8 00ihi0te4 in •XOO$~ or the mount abtw pro-
    rl4cd r0r shall be pi4 by the 0rri06r oollestIng
    the same Into the general fun4 of the county.
         *ResInat     offIoer8,   ai aafi~~sirIn thI8 aleo-
    'tlon, 8hall be   oonipen6ateAattar   an order dul7
    emaoted br the    oomeIssIoner8* oourtas herein
    provided on an    annual 8alary basis from said




     Thousand Inhabitants, aooording to the la8t
Eon. J. L. Crosthwalt, Xay 2, 1939, Page 4


    preoeding or any future Federal census, suoh
    salaries shall be fixed by the ooIpplssloners*
    court at a reasonable suznnot to exceed Four
    Thousand, Y'LveBuudred(~4,500.00) Dollara
    eaoh, provided further that $n such counties
    lr.which the oomlssloners~ coort determines
    to place justices of the peace and constablea
    on a salary basis, said conmls~lonars~ court
    shall not be required to place said salariea
    In all preOinOt8 wIthin the oounty at equal
    amounts, but Said oomi~sloners~ oourt shall
    havn 4Iaoretlon to 4otamIae the amount of
    sal8ry to be pal4 to each or saI4 JustIo~ 0r
    the pea00 aud to eaoh or said oonstablss la the
    several preolnots in 8aId oounty wfthIn tha
    lkmitations hereluatovs set out In aountim
    where t&b.OOIMiUioll~S oourt 4etarlalnesto
    plaoo the justio88 of the peaoa on a salary
    bMi8 th. jue;tiw Or the pclaoeShall raWI+.
    in   &44itiOn-thWet0   S&J.reM, OOLI&SSiOM~
                                             01
    paymanta for performing marrlago oerwmr&m
    dud for aotiug a8 regI8trar iOr the boar4 oi-
    vital StetiStiOS tUl6when aOting as 6X-OtiioiO
    notary publfo. tAs nmenba4 In 1937, 45th Leg.,
    p. Se, Oh. 35, 3000 l)."
          In your letter fou oail our attention to ArtIola
s918e-1, and 3aotlon 0 th~00r; whloh ~fK%dSas r0ii0tm
         -Art. 89l3e-1. The provlslons of thl*
    seotlon shall apply to an4 oontrol in eaoh
    oounty in the state of %~aa having a popula-
    tion o&Three Runbra Thousand ($50,000) In-
    habltaziksor more audlo88 than Three HuiMrul
    8nd Fifty-five Thotmaad (335,000) .InhabItantr
    aooording to the last preoading Federal oenSu8~
           "(0) All j~stloes of the pea00 and oon-


    ~0r Forty-rive Uundr44 Dollars ($4,500.00) eauh,
    provided however, that all foes or 0015~IaSiOnS
Fion. J. L. Crosthwait, Uaay2, 1939, Page 5


     whether cur:ent or delinquent which ore ool-
     lected by the incumbent during his tenure
     or 0rri08 shall be applied rir3.t to the py-
     Bent or his deputies, authoriaed expenses or
     his office and to make up the maximum aompen-
     sation provided for in this subseation. No
     such offioers shall be entitled to receive
     for any surpoee auy reaa or aommiaslons that
     are oolleoted @for he aaasee to hold such
     0~100.~
          It la alearly apparent fronta read5.w o? thlm
artlola that this artiale appllw to jnetioss OS the
pece end ooaatablea.oi ruoh ownt1.w Who are oaapwwted
on u fee basis. This artlola sata the mum of Four Thou-
wad Five HuaUred (k,SOO.OO) Dollars ss the maxUum
wuat   of annual f&en and/or sclrarfnhioh pa%ainot oifi-
0u-e aaj retain. The~e.oiiioar8 mwt o? wur8e oollwt
thwa ieee batore %heq owld retain them. Fwa obrlmuly
wulU aover’be rstaiwU unlwa they were iirat earnad
ad ooll.soteu. The word -rotain” is defined by Wobater'm
Diotlonary as *td hold or to keep.* It is also OGar4
appuwt that.this artieh    pea  th+ em or arty-five
HbaUrodDallar~ ($4,600.00) wthe    maxiwm amount OS
r000 that a prwiwt offioer imaylegally retsin oat ef
the legal foe8 he aotually earns and oolleots. The     ~
offlwr While on the tee 8ystaa would retal auah iem
as he lo@.ly wllooted provided the wme did not mowa
the w,        For example, ii the oifioer oolleated few
of Fifty ($50.00) Dollar8 for oae par, that would be
hi8 anaualfeoe and/or ealaw.
           we understand, however, that Dallas Cotmtr,
Taxw,   as provided by law, has plaowl their   pr’aoinot orri-
oara upon a salary basis, a8 provided under Seotion 19 of
Artiole 3912e. Bevised Civil'statutea of'Texas. Sin00
tbia is true, Ssotion (a) of Article b912e-1, oited by
JOU In your letter, would bare no applioation to thi8
question. Seotion 19 of &tiole 3913s. Revised Civil
Statutea of Texas, would therefore oontrol.
Hon. J. L. Crosthwait, Xay 2, 1939, Page 6


          You are thererore, respectfully advised that
it Is the opinion of this Department that the commieslon-
eras*court or Dallas County, Texas may set the salaries
or the precinct offioers of the oounty at a rea8onable
taumnot to exceed Pour Thousand ($4,000.00) Dollars eaoh.
         TrustinK that this answer8 your inquiry, we are




                                  ” Wm.3.      lhne~
                                             Amai8tant